Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 3 and 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot ascertain what makes a commercial space substantially proximate.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-9 recite a method, claims 10-16 recite a second method, and claims 17-29 recite a third method and therefore fall into a statutory category.

	For examination purposes the examiner is interpreting that the methods of claims 10 and 17 perform the method of claim 1. 

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method for conducting real estate transactions, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.  

In the present case concepts performed in managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), such as establishing education services for children of employees of a company. The abstract idea portion of the claims is as follows: 

An education management method, comprising: creating a business entity for providing  (Claim 1 (educational services)) (Claims 10 and 17 (preschool through eighth grade instruction))  to children of employees of a company; occupying, by the business entity, a commercial space that is owned or leased by the company; providing, by the business entity, (Claim 1 (educational services)) (Claims 10 and 17 (preschool through eighth grade instruction)) to the children of the employees within the commercial space; and charging, by the business entity, the company for said (Claim 1 (educational services)) (Claim 10 and 17 (preschool through eighth grade instruction)), wherein said charges are reduced proportional to savings realized by the business entity due to use of the commercial space that is owned or leased by the company where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), such as establishing education services for children of employees of a company, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claim is entirely directed to an abstract idea of organizing certain methods of human activity, in particular establishing education services for children of employees of a company and does not recite any additional computing components that integrate the abstract idea into a practical application. 

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claim as a whole merely describes a first method, a second method, and a third method that is entirely directed to organizing certain methods of human activity and does not incorporate any additional computing components. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-9, 11-16, and 18-19 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-9, 11-16, and 18-19 are also non-statutory subject matter.

Dependent claims 2 and 11 further limit the abstract idea by generally linking the judicial exception to a particular field of use of wherein the commercial space is in the same commercial space used by the company to house said employees and does not add significantly more to the abstract idea. Therefore dependent claim 2 and 11 are also non-statutory subject matter. 

Dependent claims 3 and 12 further limit the abstract idea by generally linking the judicial exception to a particular field of use of wherein the commercial space is substantially proximate to the commercial space used by the company to house said employees and does not add significantly more. Therefore dependent claims 3 and 12 are also non-statutory subject matter. 

Dependent claim 4, 13, and 18 further limit the abstract idea by generally linking the judicial exception to a particular field of use of wherein the step of charging, by the business entity, the company for said educational services (Claims 13 and 18 (for said preschool through eighth grade instruction)) further comprises: charging, by the business entity, the company a monthly tuition charge per child for the educational services (Claims 13 and 18 (for the preschool through eighth grade instruction)) based on the following formula: 

            
                
                    
                        T
                    
                    
                        p
                        c
                    
                
                =
                a
                C
                B
                
                    
                        S
                    
                    
                        m
                    
                
                -
                b
                 
                R
                
                    
                    
                        m
                    
                
                /
                T
                o
                t
                a
                
                    
                        l
                    
                    
                        c
                    
                
                +
                P
                 
                 
            
        

16wherein Tpc is a total monthly tuition charge per child for the educational services ( (Claims 13 and 18 (for the preschool through eighth grade instruction)), CBSm is a total monthly cost of base educational services (Claims 13 and 18 ( of base preschool through eighth grade instruction)), Rm is fair market value for monthly rent for the commercial space, P is a monthly profit amount per child, Totalc is a total number of children being provided educational services (Claims 13 and 18 (preschool through eighth grade instruction)), a is a coefficient real number with a range of 0 ≤ a ≤ 1 and b is a coefficient real number with a range of 0 ≤ b ≤ 1 and does not add significantly more to the abstract idea.  Additionally performing repetitive calculations are well known and conventional in the art is as discussed by the Supreme Court in Parker v. Flook, 437 U.S. 584, 589 (1978) Therefore dependent claim 4, 13, and 18  are also non-statutory subject matter. 

Dependent claims 5 and 14 further limit the abstract idea by generally linking the judicial exception to a particular field of use of wherein the step of charging, by the business entity, the company for said educational services (Claim 14 (for said preschool through eighth grade instruction)) further comprises: charging, by the business entity, the company a monthly tuition charge for the educational services (Claim 14 (for the preschool through eighth grade instruction)) based on the following formula: 

            
                T
                =
                a
                C
                
                    
                    
                        B
                        E
                    
                
                -
                b
                 
                R
                
                    
                    
                        m
                    
                
                +
                P
                 
                T
                o
                t
                a
                
                    
                        l
                    
                    
                        c
                    
                
                 
                 
            
        

wherein T is a total monthly tuition charge for the educational services (Claim 14 (for the preschool through eighth grade instruction)), CBE is total monthly cost to the business entity of providing said educational services (Claim 14 ( of base preschool through eighth grade instruction)) for all children of the employees of the company, Rm is fair market value for monthly rent for the commercial space, P is a monthly profit amount per child, Totalc is a total number of children being provided educational services (Claim 14 (preschool through eighth grade instruction)), a is a coefficient real number with a range of 0 ≤ a ≤ 1 and b is a coefficient real number with a range of 0 ≤ b ≤ 1 and does not add significantly more to the abstract idea. Additionally, performing repetitive calculations are well known and conventional in the art is as discussed by the Supreme Court in Id. at 589. Therefore dependent claim 5 and 14 are also non-statutory subject matter.

Dependent claims 6, 15, and 19 further limit the abstract idea by generally linking the judicial exception to a particular field of use of receiving, by the company, a tax credit proportional to the total number of children that are provided educational services (Claims 15 and 19 (preschool through eighth grade instruction)) by the business entity and proportional to mortgage or rent the company pays for the commercial space and does not add significant more to the abstract idea. Therefore dependent claim 6, 15, and 19 are also non-statutory subject matter. 

Dependent claims 7 and 16 further limit the abstract idea by generally linking the judicial exception to a particular field of use of deducting, by the company, less than or equal to 35% of unrecovered costs associated with said commercial space from a corporate tax associated with the company and does not add significantly more to the abstract idea. Therefore dependent claims 7 and 16 are also non-statutory subject matter. 

Dependent claim 8 further limits the abstract idea by generally linking the judicial exception to a particular field of use of wherein the educational services comprise daycare and does not add significantly more to the abstract idea. Therefore dependent claim 8 is also non-statutory subject matter.

Dependent claim 9 further limits the abstract idea by generally linking the judicial exception to a particular field of use of wherein the educational services comprise preschool through eighth grade instruction and does not add significantly more to the abstract idea. Therefore dependent claim 9 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (establishing education services for children of employees of a company) such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Reference U (Zenefits [February 27, 2019]) in view of Lussi (US 20020065754).

Referring to claims 1, 10, and 17,

NPL Reference U, which is directed to discussing benefits and drawbacks of companies offering onsite childcare, discloses,

An education management method, comprising: creating a business entity for providing  (Claim 1 (educational services)) (Claims 10 and 17 (preschool through eighth grade instruction))  to children of employees of a company; (NPL Reference U page 1 disclosing workplace daycare is typically an on-site facility that provides child-care for employees’ children. The facility is limited by age. The services are usually available at a fee that is subsidized by the employer, or some companies may offer this benefit for free.)

 occupying, by the business entity, a commercial space that is owned or leased by the company; (NPL Reference U page 1 disclosing Workplace daycare is typically an on-site facility that provides child-care for employees’ children. The facility is limited by age. The services are usually available at a fee that is subsidized by the employer, or some companies may offer this benefit for free.

 providing, by the business entity, (Claim 1 (educational services)) (Claims 10 and 17 (preschool through eighth grade instruction)) to the children of the employees within the commercial space; (NPL Reference U page 1 disclosing Workplace daycare is typically an on-site facility that provides child-care for employees’ children. The facility is limited by age. The services are usually available at a fee that is subsidized by the employer, or some companies may offer this benefit for free.

NPL Reference U does not explicitly disclose and charging, by the business entity, the company for said (Claim 1 (educational services)) (Claim 10 and 17 (preschool through eighth grade instruction)), wherein said charges are reduced proportional to savings realized by the business entity due to use of the commercial space that is owned or leased by the company.

However Lussi, which is directed to increasing office space income to reduce tenant’s office space costs and/or increase landlord income, teaches and charging, by the business entity, the company for said (Claim 1 (educational services)) (Claim 10 and 17 (preschool through eighth grade instruction)), wherein said charges are reduced proportional to savings realized by the business entity due to use of the commercial space that is owned or leased by the company (Lussi paragraph 8 teaching tenants can dramatically reduce their rental costs and landlords can dramatically increase their net operating income without sacrificing office buildings' values because good credit tenants have their credit spread over all of the leased space, or landlords are able to partner with good credit tenants, or landlords are benefiting from good credit tenants performing shared office businesses in a particular office building and market. Lussi paragraph 25 teaching FIG. 5 illustrates a detailed chart for the first stabilized year occupancy cost for a tenant that leases 200,000 square feet and offsets occupancy costs by using 50,000 square feet for shared-office space in a market whose full service rental rates range from $20 per square foot to $34 per square foot and where gross shared office revenues range from $90 to $120 per square foot. In one embodiment of the invention, shown as the first entry in the chart of FIG. 5, the tenant pays the building landlord $20 per square foot. Thus, the total price for the leased 200,000 square feet is $4,000,000. The tenant only needs to occupy 150,000 square feet of the building (which at $20 per square foot is shown on the chart as $3,000,000) for its use, so the tenant sets up, or has a third party Shared Office Provider run a shared office business in the additional 50,000 square feet. The gross shared office revenues are $90 per square foot. As will be known to those skilled in the art, an estimated expense to operate shared office space is $20 per square foot. Thus, the 50,000 square feet generates the following income from the shared office operations: $90−$20=$70 per square foot. The net revenue to the tenant of the shared office operation is: (50,000 square feet)×($70 per square foot)=$3,500,000. Subtracting the $3,500,000 from the original $4,000,000 paid to lease the 200,000 square feet, the actual occupancy cost to the tenant for the leased space is $500,000 instead of $3,000,000.)

One of ordinary skill in the art would have been motivating to modify the disclosure of NPL Reference U with Lussi to incorporate and charging, by the business entity, the company for said (Claim 1 (educational services)) (Claim 10 and 17 (preschool through eighth grade instruction)), wherein said charges are reduced proportional to savings realized by the business entity due to use of the commercial space that is owned or leased by the company
with the motivation of informing users how they may generate income to reduce costs by renting out unused portions of a property to reduce the overcall cost for the owner. (Lussi paragraph 25) 

Referring to claims 2 and 11,

NPL Reference U further discloses wherein the commercial space is in the same commercial space used by the company to house said employees. (NPL Reference U page 1 disclosing workplace daycare is typically an on-site facility that provides child-care for employees’ children.) 

Referring to claim 3 and 12,

NPL Reference U further discloses wherein the commercial space is substantially proximate to the commercial space used by the company to house said employees.  (NPL Reference U page 1 disclosing workplace daycare is typically an on-site facility that provides child-care for employees’ children. The facility is limited by age.

Referring to claim 8,

NPL Reference U further discloses wherein the educational services comprise daycare. (NPL Reference U page 1 disclosing workplace daycare is typically an on-site facility that provides child-care for employees’ children. The facility is limited by age.)

Referring to claim 9,

NPL Reference U further discloses wherein the educational services comprise preschool through eighth grade instruction. (NPL Reference U page 1 disclosing workplace daycare is typically an on-site facility that provides child-care for employees’ children. The facility is limited by age.)

Claims 4-5, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Reference U (Zenefits [February 27, 2019]) in view of Lussi (US 20020065754) and Peyer et al. (US 20120089510).

Referring to claims 4, 13, and 18,

The examiner notes that under the claims broadest reasonable interpretation a=b=0 such that the tuition per child is equal to the profit per child. 

NPL Reference U in view of Lussi does not disclose:

 wherein the step of charging, by the business entity, the company for said educational services (Claims 13 and 18 (for said preschool through eighth grade instruction)) further comprises: charging, by the business entity, the company a monthly tuition charge per child for the educational services (Claims 13 and 18 (for the preschool through eighth grade instruction)) based on the following formula:

                
                    
                        
                            T
                        
                        
                            p
                            c
                        
                    
                    =
                    a
                    C
                    B
                    
                        
                            S
                        
                        
                            m
                        
                    
                    -
                    b
                     
                    R
                    
                        
                        
                            m
                        
                    
                    /
                    T
                    o
                    t
                    a
                    
                        
                            l
                        
                        
                            c
                        
                    
                    +
                    P
                     
                     
                
            

16 wherein Tpc is a total monthly tuition charge per child for the educational services ( (Claims 13 and 18 (for the preschool through eighth grade instruction)), CBSm is a total monthly cost of base educational services (Claims 13 and 18 ( of base preschool through eighth grade instruction)), Rm is fair market value for monthly rent for the commercial space, P is a monthly profit amount per child, Totalc is a total number of children being provided educational services (Claims 13 and 18 (preschool through eighth grade instruction)), a is a coefficient real number with a range of 0 ≤ a ≤ 1 and b is a coefficient real number with a range of 0 ≤ b ≤ 1. 

However Peyer, which is directed to a fee management system, teaches wherein the step of charging, by the business entity, the company for said educational services (Claims 13 and 18 (for said preschool through eighth grade instruction)) further comprises: charging, by the business entity, the company a monthly tuition charge per child for the educational services (Claims 13 and 18 (for the preschool through eighth grade instruction)) based on the following formula:

                
                    
                        
                            T
                        
                        
                            p
                            c
                        
                    
                    =
                    a
                    C
                    B
                    
                        
                            S
                        
                        
                            m
                        
                    
                    -
                    b
                     
                    R
                    
                        
                        
                            m
                        
                    
                    /
                    T
                    o
                    t
                    a
                    
                        
                            l
                        
                        
                            c
                        
                    
                    +
                    P
                     
                     
                
            

16 wherein Tpc is a total monthly tuition charge per child for the educational services ( (Claims 13 and 18 (for the preschool through eighth grade instruction)), CBSm is a total monthly cost of base educational services (Claims 13 and 18 ( of base preschool through eighth grade instruction)), Rm is fair market value for monthly rent for the commercial space, P is a monthly profit amount per child, Totalc is a total number of children being provided educational services (Claims 13 and 18 (preschool through eighth grade instruction)), a is a coefficient real number with a range of 0 ≤ a ≤ 1 and b is a coefficient real number with a range of 0 ≤ b ≤ 1. (Peyer paragraph 30 teaching typically, fees mean net fees and include gross or base fees less various discounts. Base fees are costs to students for attending an institution and include, for example, such items as a base tuition (for private institutions), costs for activities, costs for books and costs of usage of facilities and equipment to arrive at a gross fee. This fee is reduced by a variety of discounts including, for example, multiple student discounts, grants, scholarships, and other financial aid awards to arrive at a net fee or fee.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of NPL Reference U in view of Lussi and Peyer to incorporate  wherein the step of charging, by the business entity, the company for said educational services (Claims 13 and 18 (for said preschool through eighth grade instruction)) further comprises: charging, by the business entity, the company a monthly tuition charge per child for the educational services (Claims 13 and 18 (for the preschool through eighth grade instruction)) based on the following formula:

                
                    
                        
                            T
                        
                        
                            p
                            c
                        
                    
                    =
                    a
                    C
                    B
                    
                        
                            S
                        
                        
                            m
                        
                    
                    -
                    b
                     
                    R
                    
                        
                        
                            m
                        
                    
                    /
                    T
                    o
                    t
                    a
                    
                        
                            l
                        
                        
                            c
                        
                    
                    +
                    P
                     
                     
                
            

16 wherein Tpc is a total monthly tuition charge per child for the educational services ( (Claims 13 and 18 (for the preschool through eighth grade instruction)), CBSm is a total monthly cost of base educational services (Claims 13 and 18 ( of base preschool through eighth grade instruction)), Rm is fair market value for monthly rent for the commercial space, P is a monthly profit amount per child, Totalc is a total number of children being provided educational services (Claims 13 and 18 (preschool through eighth grade instruction)), a is a coefficient real number with a range of 0 ≤ a ≤ 1 and b is a coefficient real number with a range of 0 ≤ b ≤ 1 with the motivation of taking into consideration for the calculation for the tuition, including the base cost, cost for facilities, student discounts, grants etc. to determine the overall net fee per child. (Peyer paragraph 30)

Referring to claims 5 and 14,

The examiner notes that under the claims broadest reasonable interpretation a=b=0 such that the tuition is equal to the profit per child *total number of children.

Peyer further teaches wherein the step of charging, by the business entity, the company for said educational services (Claim 14 (for said preschool through eighth grade instruction)) further comprises: charging, by the business entity, the company a monthly tuition charge for the educational services (Claim 14 (for the preschool through eighth grade instruction)) based on the following formula: 

                
                    T
                    =
                    a
                    C
                    
                        
                        
                            B
                            E
                        
                    
                    -
                    b
                     
                    R
                    
                        
                        
                            m
                        
                    
                    +
                    P
                     
                    T
                    o
                    t
                    a
                    
                        
                            l
                        
                        
                            c
                        
                    
                     
                     
                
            

wherein T is a total monthly tuition charge for the educational services (Claim 14 (for the preschool through eighth grade instruction)), CBE is total monthly cost to the business entity of providing said educational services (Claim 14 ( of base preschool through eighth grade instruction)) for all children of the employees of the company, Rm is fair market value for monthly rent for the commercial space, P is a monthly profit amount per child, Totalc is a total number of children being provided educational services (Claim 14 (preschool through eighth grade instruction)), a is a coefficient real number with a range of 0 ≤ a ≤ 1 and b is a coefficient real number with a range of 0 ≤ b ≤ 1. (Peyer paragraph 30 teaching typically, fees mean net fees and include gross or base fees less various discounts. Base fees are costs to students for attending an institution and include, for example, such items as a base tuition (for private institutions), costs for activities, costs for books and costs of usage of facilities and equipment to arrive at a gross fee. This fee is reduced by a variety of discounts including, for example, multiple student discounts, grants, scholarships, and other financial aid awards to arrive at a net fee or fee.)

It would have been obvious to one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify the disclosure in NPL Reference U in view of Lussi and Peyer to incorporate wherein the step of charging, by the business entity, the company for said educational services (Claim 14 (for said preschool through eighth grade instruction)) further comprises: charging, by the business entity, the company a monthly tuition charge for the educational services (Claim 14 (for the preschool through eighth grade instruction)) based on the following formula: 

                
                    T
                    =
                    a
                    C
                    
                        
                        
                            B
                            E
                        
                    
                    -
                    b
                     
                    R
                    
                        
                        
                            m
                        
                    
                    +
                    P
                     
                    T
                    o
                    t
                    a
                    
                        
                            l
                        
                        
                            c
                        
                    
                     
                     
                
            

wherein T is a total monthly tuition charge for the educational services (Claim 14 (for the preschool through eighth grade instruction)), CBE is total monthly cost to the business entity of providing said educational services (Claim 14 ( of base preschool through eighth grade instruction)) for all children of the employees of the company, Rm is fair market value for monthly rent for the commercial space, P is a monthly profit amount per child, Totalc is a total number of children being provided educational services (Claim 14 (preschool through eighth grade instruction)), a is a coefficient real number with a range of 0 ≤ a ≤ 1 and b is a coefficient real number with a range of 0 ≤ b ≤ 1 with the motivation of taking into consideration for the calculation for the tuition, including the base cost, cost for facilities, student discounts, grants etc. to determine the overall net fee per child. (Peyer paragraph 30)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Reference U (Zenefits [February 27, 2019]) in view of Lussi (US 20020065754) and NPL Reference V (IRS [December 2017]).

Referring to claims 6 and 15,

NPL Reference U does disclose how companies can claim a tax credit for offering on-site care. 

However NPL Reference U in view of Lussi does not explicitly disclose receiving, by the company, a tax credit proportional to the total number of children that are provided educational services (Claim 15 (preschool through eighth grade instruction))  by the business entity and proportional to mortgage or rent the company pays for the commercial space 

However NPL Reference V, which is a Form provided by the IRS for receiving credit for employer, provided Childcare Facilities and Services, teaches receiving, by the company, a tax credit proportional to the total number of children that are provided educational services (Claim 15 (preschool through eighth grade instruction)) by the business entity and proportional to mortgage or rent the company pays for the commercial space. (NPL Reference V page 1 teaching that 25% for qualified childcare facility expenditures paid or incurred is the Credit received and 10 % for qualified childcare resource and referral expenditures paid or incurred is the Credit received.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of NPL Reference U in view of Lussi and NPL Reference V to incorporate receiving, by the company, a tax credit proportional to the total number of children that are provided educational services (Claim 15 (preschool through eighth grade instruction)) by the business entity and proportional to mortgage or rent the company pays for the commercial spacewith the motivation of informing individuals of how to file for a tax credit with regards to child-care facility. (NPL Reference V page 1)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Reference U (Zenefits [February 27, 2019]) in view of Lussi (US 20020065754) and NPL Reference W (IRS [March 4, 2020]).

Referring to claims 7 and 16,

NPL Reference U in view of Lussi does not disclose deducting, by the company, less than or equal to 35% of unrecovered costs associated with said commercial space from a corporate tax associated with the company.  

NPL W, which is a publication by the IRS that discusses Business Expenses for use in filing returns, teaches deducting, by the company, less than or equal to 35% of unrecovered costs associated with said commercial space from a corporate tax associated with the company (NPL Reference W page 2 teaching Qualified business income deduction. For tax years beginning after 2017, individual taxpayers and some trusts and estates may be entitled to a deduction of up to 20% of their qualified business income (QBI) from a qualified trade or business, including income from a pass-through entity, but not from a C corporation, plus 20% of qualified real estate investment trust (REIT) dividends and qualified publicly traded partnership (PTP) income. Depending on the taxpayer's taxable income, the deduction may be subject to multiple limitations based on the type of trade or business, the amount of W-2 wages paid in the trade or business, and the unadjusted basis immediately after acquisition (UBIA) of qualified property held by the trade or business. The deduction can be taken in addition to the standard or itemized deductions.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the disclosure of NPL Reference U in view of Lussi and NPL Reference W to incorporate deducting, by the company, less than or equal to 35% of unrecovered costs associated with said commercial space from a corporate tax associated with the company with the motivation of informing users how they may apply for deductions based on their ownership of a qualified property. (NPL Reference W page 2)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Reference U (Zenefits [February 27, 2019]) in view of Lussi (US 20020065754), Peyer et al. (US 20120089510) and NPL Reference V (IRS [December 2017]).

Referring to claim 19,

NPL Reference V further teaches receiving, by the company, a tax credit proportional to the total number of children that are provided preschool through eighth grade instruction by the business entity and proportional to mortgage or rent the company pays for the commercial space. (NPL Reference V page 1 teaching that 25% for qualified childcare facility expenditures paid or incurred is the Credit received and 10 % for qualified childcare resource and referral expenditures paid or incurred is the Credit received.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure in NPL Reference U in view of Lussi, Peyer, and NPL Reference V to incorporate receiving, by the company, a tax credit proportional to the total number of children that are provided preschool through eighth grade instruction by the business entity and proportional to mortgage or rent the company pays for the commercial space with the motivation of informing individuals of how to file for a tax credit with regards to child-care facility. (NPL Reference V page 1)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Yu (US 20130325753) – directed to a residential housing complex that includes a school.

Murray (US 20060199164) – directed to financing and providing education.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689